House, J.
This was a proceeding to enjoin a township *48board of education, in Clinton County, from removing a school house in a certain sub-district, and from carrying into execution an order of said board, re-districting the township. A temporary injunction was granted, which, after answer filed, was on motion dissolved. The only judgment in the case is one dissolving the injunction and awarding one cent damages and costs against the sureties in the injunction bond. Appeals are allowed, by our statute, from final judgments only. This is not a final judgment. It has been held in Illinois (Titus v. Mabee, 25 Ill. 257) and perhaps elsewhere, that where an injunction is the sole object of the bill, a decree dissolving the injunction may be regarded as final, for the purpose of an appeal. But a different rule was established in this State more than fifty years ago, in the case of Tanner v. Irwin, 1 Mo. 65, and that rule has been recently followed in the case of Carpenter v. Talbot, decided at the February Term, 1873, at St. Joseph, but not reported.
The appeal is premature, and must be dismissed.
All the judges concur, except Judge Sherwood, absent.
Dismissed.